 UNITED STATES DISTRICT COURT FOR
 THE SOUTHERN DISTRICT OF NEW YORK


 IN RE PETROBRAS SECURITIES                       Case No. 14-cv-9662 (JSR)
 LITIGATION

 This Document Relates to All Class Actions.




                                  NOTICE OF APPEAL




                                     Joshua R. Furman
                            JOSHUA R. FURMAN LAW CORP.
                             14724 Ventura Boulevard, Suite 509
                              Sherman Oaks, California 91403
                                      (818) 646-4300
                                       Pro Hac Vice

                                    Attorney for Objector
                                   SPENCER R. BUENO

October 19, 2018
       Notice is given that Objector Spencer R. Bueno, and his counsel Joshua R. Furman on his

own behalf, hereby appeal to the United States Court of Appeals for the Second Circuit from the

Opinion & Order entered in this action on the 21st day of September 2018 [Doc. No. 896], and

from all rulings and abstentions from ruling of the District Court that are merged into said order

and judgment.


Dated: October 19, 2018                             JOSHUA R. FURMAN LAW CORP.


                                             By:    /s/ Joshua R. Furman
                                                    Joshua R. Furman
                                                    Attorney for Objector
                                                    SPENCER R. BUENO




                                               1
